       Case 2:20-cv-08245-ODW-JPR Document 12 Filed 09/29/20 Page 1 of 2 Page ID #:51




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
 Case No.       CV 20-08245-ODW(JPRx)                  Date               September 29, 2020
 Title          Miguel Soto v. Cake Mamas LLC et al


 Present: The Honorable Otis D. Wright II, United States District Judge
           Sheila English                       Not reported                            N/A
            Deputy Clerk                 Court Reporter / Recorder                    Tape No.
      Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:
                Not present                                   Not present
 Proceedings (In Chambers):             Order Regarding Prosecution of Certain Cases
                                        Under the Americans With Disabilities Act

       The Court has presided over hundreds, if not thousands, of cases under the Americans
With Disabilities Act involving physical barriers in places of public accommodation. Most of
these cases are brought by a small number of repeat plaintiffs and an even smaller number of
law firms. With respect to these cases, the Court finds:

         1.     The small number of repeat law firms in this area rarely prosecute their cases until
                the Court sends an order to show cause.

         2.     Many of these cases result in defaults, which means that in many of these cases the
                Court is forced to send numerous orders to show cause re: prosecution: for failure
                to serve, for failure to seek entry of default, and for failure to move for default
                judgment.

         3.      The enormous number of these cases, the need to track the lack of prosecution and
                send repeated orders to show cause has placed a significant burden on the limited
                resources of the Court.

      Therefore, the Court finds that there is good cause to institute a limited scheduling order
concerning basic case prosecution for cases under the Americans With Disabilities Act
involving physical barriers in places of public accommodation. In such cases:




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 1 of 2
       Case 2:20-cv-08245-ODW-JPR Document 12 Filed 09/29/20 Page 2 of 2 Page ID #:52




         1.     Proofs of Service: Proofs of service for all defendants must be filed within 95 days
                of the filing of the case absent a previously approved extension of time by the
                Court or a motion or responsive pleading by all defendants. (The Court expects
                that complaints will be served on all parties promptly after filing.)

         2.     Requests for Default: For any defendant who fails to respond to the complaint
                within the time provided by the Federal Rules of Civil Procedure and for whom no
                extension has been granted, a request for default must be filed no later than five
                court days after the time the response to the complaint would have been due.

         3.     Motions for Default Judgment: If only defaulted defendants remain in the case !
                i.e., no other defendants were named or the claims against all other defendants
                have been resolved either by dismissal, motion, or trial ! a motion for default
                judgment must be filed within 10 calendar days of the last entry of default.
                Note that the Court is not generally inclined to enter partial default judgments, and,
                therefore, a motion for default judgment should not be filed if some defendants
                have appeared and the case has not otherwise been completely resolved.

       The failure to comply with this Order in a particular case will result in a sanction of
$300!!payable to the clerk of the court within two weeks of Plaintiff being given notice of
noncompliance!and dismissal for lack of prosecution. The Court finds these sanctions
sufficient and necessary to deter violations of the Order and to achieve timely prosecution of
these cases without unnecessary intervention by the Court

         IT IS SO ORDERED.

                                                                                :    00
                                               Initials of Preparer   SE




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 2
